The assignee named in a general assignment executed by a bankrupt without preferences, but in fraud of the bankruptcy act [of 1867 (14 Stat. 517)], is not, although he accepts such assignment, prohibited from proving a debt which he has against the estate, when bankruptcy proceedings have been taken.The register in this case certified to the court that an objection had been made before him, by the assignee in bankruptcy, to the proof of debt of Aaron D. Hopping, but that he considered the proof satisfactory, and he